Case 1:20-cv-24583-BB Document 28 Entered on FLSD Docket 12/23/2020 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                         Case No.: 20-CV-24583-BLOOM/OTAZO REYES


 ANTONIO HERNANDEZ

        Plaintiff

 v.

 ITW FOOD EQUIPMENT GROUP LLC
 d/b/a HOBART and PHILIP BASSUK,

        Defendants
                                             /

                             PLAINTIFF’s REPLY IN SUPPORT OF
                                  MOTION FOR REMAND

        Plaintiff by and through his undersigned counsel hereby files his Reply in Support of his

 Motion for Remand and states as follows:

                      The Amount in Controversy is Not Proven to Exceed
                       $75,000 Without Rank Conjecture and Speculation


        Where the Complaint is indeterminate as to the amount being sought, in that the Plaintiff

 did not plead specific damages, the removing party must provide by a preponderance of the

 evidence that the amount in controversy exceeds the jurisdictional requirements. Williams v. Best

 Buy, Inc., F.3d 1316, 1319 (11th Cir. 2001). “A conclusory allegation in the Notice of Removal

 that the jurisdictional amount is satisfied, without setting forth the underlying facts supporting such

 an assertion, is insufficient to meet the defendants’ burden. Id. at 1320.

        In reliance upon these principals, Courts have routinely remanded claims where removing

 defendants did not meet the required burden of proof. See, Mitchell v. Tuesday Morning, Inc.,

 2011 WL 2516239 *2-6 (M.D. Fla. April 6, 2011); Henderson v Ricoh Americas Corp., 2009 WL
Case 1:20-cv-24583-BB Document 28 Entered on FLSD Docket 12/23/2020 Page 2 of 5




 5171775 *1-3 (M.D. Fla. 2009); Snead v. AAR Manufacturing, Inc. 2009 WL 3242013 *1-4 (M.D.

 Fla. 2009); Matthew v. S&B Engineers and Construction, Ltd., 2009 WL 249931 *2-4 (M.D. Fla

 2009); Love v. Northern Tool & Equipment Company, Inc. 2008 WL 2955124 *2-6 (S.D. Fla.

 2008); Elmer King v. Hydro Aluminum North America, Inc., Case No: 3:11-cv-1038-J-32JBT

 (M.D. Fla. 1/5/12); Moreland v. Suntrust Bank, Case No: 2:13-cv-242-FtM-29UAM (M.D. Fla.

 7/15/13)(remand of case based upon speculation as to amount in controversy); Lobat Ghazizadeh

 v. Bank of America, N.A., Case No: 2:14-cv-123-FtM-38CM (M.D. Fla. 4/2/14)(“The Court

 however is not satisfied that Ghazizadeh’s request for compensatory, emotional distress and

 punitive damages makes this matter reach the minimum required amount in controversy, these

 amounts are purely speculative”); Helmut G. Biffar v. GCA Services Group, Inc., Case No: 8:15-

 cv-1154-T-33TGW (M.D. Fla. 7/1/15)(Order granting remand of case where exceeding $75,000

 would engage in pure speculation).

        In this case, Defendants have clearly not met their burden of proof. Coming up with

 estimated figures for fees, emotional distress, back pay and front pay, ventures into the area of

 conjecture and speculation that is not permitted. See, Helmut Biffar v. GCA Services Group, Inc.

 Case No: 8:15-cv-1154-33TGW (M.D. Fla. 7/1/15). Aside from the fact that the Defendants would

 be required to prove these amounts by preponderance of the evidence, which they have not done.

        In addition, Defendants contend that the demand letter send prior to initiation of litigation

 in this matter supports removal of this matter. Generally, a settlement offer or demand letter does

 not automatically establish the amount in controversy for purposes of diversity jurisdiction. Harris

 v. Cellco Partnership, Case No: 5:15-cv-529-Oc-30PRL (M.D. Fla. 1/15/16). A demand letter

 alone, where it does not contain specific and corroborating evidence of damages rather than mere

 puffing and posturing does not support removal of a matter to this Court. Mick v. De Vilbiss Air
Case 1:20-cv-24583-BB Document 28 Entered on FLSD Docket 12/23/2020 Page 3 of 5




 Power Co, No 6:10-cv-1390, 2010 WL 5140849 *2 (M.D. Fla. 12/14/10)(“A demand letter devoid

 of facts enabling the receiver to evaluate the claim may be considered ‘nothing more than mere

 posturing’”); Reynolds v. Busch Entertainment Corp, No: 8:03-cv0288-T-17MSS, 2003 WL

 25569730 *5 (M.D. Fla. 6/18/03); Stern v. First Liberty Ins Corp., 424 F.Supp.3d 1264 (S.D. Fla.

 2020). Settlement offers commonly reflect puffing and posturing especially where, as here they

 lack specific information to support the Plaintiff’s claims for damages. Byerly v. NVR, Inc., 8:20-

 cv-1137-T-36SPF (M.D. Fla. 8/27/20)(Order granting remand despite demand letter). This very

 Court held that a similar demand letter by the undersigned’s office as merely puffing and not

 sufficient to satisfy the jurisdictional amounts for removal. See, Roland Herrera v. Prospect

 Enterprises, Inc., Case No: 17-cv-62411-BB (S.D. Fla. March 2, 2018).

        The demand letter in this matter sent on March 1, 2020 along with the EEOC Charge sets

 forth very few facts and makes a very generic demand for two years of salary. This settlement

 letter is the very type of puffing or posturing that the Federal Courts in this state have routinely

 rejected as support for removal of a case to Federal Court.

        Because the Defendants have not established the amount in controversy sufficient to

 remove this matter, it should be remanded back to Miami Dade Circuit Court.

                   The Defendants Have Failed to Satisfy their Burden of
               Proving Fraudulent Joinder to Remove this Matter to this Court

        “The burden of establishing fraudulent joinder is a heavy one. Where a Plaintiff states

 even a colorable claim against the resident defendant, joinder is proper and the case should be

 remanded to state court….”Pacheco de Perez v. AT&T Co, 139 F.3d 1368, 1380 (11th Cir.

 1998).”In making the determination, the district court must evaluate the factual allegations in the

 light most favorable to the Plaintiff and resolve any uncertainties about the applicable law in the

 Plaintiff’s favor.” Id. at 1380.    The claims against those defendants who are alleged to be
Case 1:20-cv-24583-BB Document 28 Entered on FLSD Docket 12/23/2020 Page 4 of 5




 fraudulently joined must be obviously frivolous and the mere possibility of stating a valid cause

 of action makes joinder legitimate. Carls Furniture, Inc. v. APJL Consulting, LLC, 15-60023-

 CIV, 2015 WL 1467726 at *3 (S.D. Fla. March 30, 2015). Overall the plaintiff does not need to

 have a winning case, merely a possibility of a valid cause of action for joinder to be legitimate.

 Triggs v. John Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998); See also, Rosalinda

 Hartsing v. BB&T Corp., Case No: 19-cv-60998-BLOOM/Valle (S.D. Fla. 4/8/19); Amber

 Hackshaw v. Ferguson Enterprises, LLC, Case No: 20-cv-60298-CIV-MORENO (S.D. Fla.

 3/30/20).

        This very Court has previously agreed that the case of Alexis v. Ventura, 66 So.2d 986 (3rd

 DCA 2011), permits an employee to bring a “colorable” cause of action against a former

 supervisor or manager such that the claims are properly joined and required to be remanded back

 to state court. See, Rosalinda Hartsing v. BB&T Corp., Case No: 19-cv-60998-BLOOM/Valle

 (S.D. Fla. 4/8/19). Other Courts in this District have ruled in a similar fashion. See, Hartsing v.

 BB&T Corp, Case No: 19-60098, 2019 WL 151204 at *2 (S.D. Fla. April 8, 2019)(granting Motion

 to Remand and rejecting fraudulent joinder argument where Plaintiff asserted tortious interference

 claim against the supervisor that terminated the employment and alleged that the supervisor acted

 with “ulterior motives and detrimental to the interests of her employer); Rodriguez-Lugo v.

 Simplexgrinnel, LP, Case No: 9-16-cv-81194-DMM, Order Granting Motion to Remand, D.E. 27

 at 4-8 (S.D. Fla October 13, 2016); Torres v. Humana Marketpoint, Inc., Case No: 0:16-cv-61219-

 WPD, Order Granting Motion to Remand, D.E. 17 at 4-7 (S.D. Fla. August 8, 2016).

        Based upon the Complaint in this matter and the Declaration of Plaintiff filed in support of

 this Motion for Remand, and in light of the Alexis decision, Plaintiff clearly states a colorable

 claim against Bassuk that would warrant remand of this matter to Miami-Dade Circuit Court.
Case 1:20-cv-24583-BB Document 28 Entered on FLSD Docket 12/23/2020 Page 5 of 5




        WHERFORE, Plaintiffs requests that this Court enter an Order remanding this matter to

 Miami Dade Circuit Court and for any other relief this Court deems just and proper under the

 circumstances.



                                       Certificate of Service

        I HERERBY CERTIFY that a true and correct copy of the foregoing was served on this
 23 day of November 2020, electronically upon opposing counsel: Steven S. Cula, Esq., Ogletree,
 Deakins, Nash, Smoak & Stewart, P.C., Two Datran Center, 9130 S. Dadeland Boulevard, Suite 1625,
 Miami, FL 33156.



                               BEHREN LAW FIRM
                               1930 N. Commerce Parkway
                               Suite 4
                               Weston, FL 33326
                               (954) 636-3802

                               By:_/Scott M. Behren/
                               Scott M. Behren
                               Fla. Bar 987786
